Motion Granted; Affirmed and Memorandum Opinion filed April 16, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-01003-CV

                  IN THE INTEREST OF D.T. JR., A CHILD


                    On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-00284JA

               MEMORANDUM                          OPINION
      Appellant, A.G., appeals a final decree signed November 21, 2014,
terminating her parental rights to the child who is the subject of this suit. Appellant
filed a timely notice of appeal. Appellant=s appointed counsel filed a brief in which
she concludes the appeal is wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by
presenting a professional evaluation of the record and demonstrating why there are
no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978). The Anders procedures are applicable to an appeal from the
termination of parental rights when an appointed attorney concludes that there are
no non-frivolous issues to assert on appeal. In re D.E.S., 135 S.W.3d 326, 329
(Tex. App.—Houston [14th Dist.] 2004, no pet.).

         A copy of counsel’s brief was delivered to appellant. Appellant was advised
of her right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d at
329-30. In addition, a copy of the appellate record was provided to appellant and
she was advised that if she wished to file a response to counsel’s Anders brief, any
response was required to be filed on or before April 6, 2015. No pro se response
has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgment of the trial court is affirmed.

                                     PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




                                            2